Exhibit 10.2

 

[ * ]  = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Agreement No.:  AR-63645

 

Third Amendment

To Product Purchase Agreement

 

 

This Third Amendment (the “Third Amendment”) to the Product Purchase Agreement
that was made on the 22nd day of May, 2002, as amended (the “PPA”), and the
Award Letters executed thereunder, is made and entered into as of this 22 day of
March, 2004 (the “Third Amendment Effective Date”) by and among Sun
Microsystems, Inc., a Delaware corporation, with an office at 901 San Antonio
Road, Palo Alto, California 94303 and Sun Microsystems International B.V., a
Netherlands corporation, with an office at Computertweg 1, 3821 AA Amersfoot,
the Netherlands (hereafter collectively referred to as “Sun”) and Dot Hill
Systems Corporation, a Delaware corporation, with an office at 6305 El Camino
Real, Carlsbad, California 92009 and Dot Hill Systems B.V., a Netherlands
corporation, with an office at Marssteden 94, 7547 TD Enschede, the Netherlands
(hereafter collectively referred to as “Supplier”).  For purpose of
interpretation and construction of this Third Amendment, capitalized terms
included herein shall have the same meaning as such terms are defined in the
PPA.  Additionally, Sun and Supplier may each be referred to in this Third
Amendment as a “Party” and collectively as the “Parties.”

 

Background

 

Whereas, Sun and Dot Hill desire to amend the PPA and the Award Letters to make
certain additions and modifications to the PPA and the Award Letters, as
described below.

 

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by both Parties, the Parties hereby agree to
amend and do amend the PPA and the Award Letters, as follows:

 

Third Amendment

 

1)     Add the following to the PPA as Section 2.8.2.6:

 

“2.8.2.6 Supplier will provide to Sun’s product marketing and sales group
certain mutually agreed technical marketing support including, but not limited
to, documents and/or web file content to support the release and ongoing sales
of certain agreed Product(s).  [ * ]  .”

 

2)     Add the following to the PPA as Section 2.8.4:

 

“2.8.4         [ * ]  .”

 

3)     Add the following to the PPA as Section 2.8.5:

 

1

--------------------------------------------------------------------------------


 

“2.8.5     [ * ]

 

4)     Add the following to the PPA as Section 2.8.6:

 

“2.8.6     The Parties intend to work together to promote Supplier’s
sponsorship, attendance and participation at internal Sun events, Sun events
that include Sun channel partners or Sun end user events.  In order to
participate in Sun internal events, Supplier must obtain Sun’s prior approval of
Supplier’s proposed space, signage, written and electronic content, product
demonstrations and other elements.  For any approved events, Sun and Supplier
will mutually agree in advance the funding, the marketing materials to be used
and which party will set up and man any booths used.  Any Supplier Product
marketing materials will only mention Sun Products, instead of any Supplier or
third party products. Should Supplier desire to participate in Sun events that
include Sun channel partners or in Sun end user events, the above process and
requirements will apply, and in addition, Supplier will only support the Sun
Products at those events and not have any signs, collateral or other materials
that mention Supplier’s name or other products.”

 

5)     Add the following to the PPA as Section 2.11:

 

a)     “2.11               [ * ]

 

6)     Add the following to the PPA as Section 2.12:

 

“2.12      Additional Qualification Procedures

 

i)      Supplier will perform at least [ * ]  of the NSTE level testing and will
exercise best efforts (within Supplier’s then-current business and operational
constraints and resources) to exceed this minimum level for NSTE level testing. 
Sun’s expectations of meeting this goal are as follows: (i) [ * ] , Supplier and
Sun will jointly establish an appropriate test percentage goal and a timeframe
in which such goal may be met.  Notwithstanding the foregoing, Sun acknowledges
that the availability of technology to run tests may impact Supplier’s ability
to meet any goal or objective that is established.

ii)     For new Product(s), Supplier will create a test requirement matrix
document based on a Sun-approved product concept design or other official
Sun-delivered marketing document.  This required test requirement matrix
document would be edited jointly, and then submitted to SUN for final approval. 
Upon approval of this test requirement matrix document by Sun, Supplier will
develop a test plan, and submit it in a timely manner to Sun for review and
approval.  Any test schedule within such agreed test plan will be tracked by
Supplier, submitted to Sun on a weekly basis or such other mutually agreed
schedule, and reviewed in various meetings between Supplier and Sun, [ * ] .

iii)    If changes are made to the product requirements [ * ]  after the test
plan and schedule that has been proposed by the Supplier has been approved by
Sun, and Sun clearly documents a request for change to Supplier, then the
underlying test requirement matrix document will be updated by Supplier and
provided promptly to Sun for further review and approval.  Any changes made to
an underlying test requirement matrix document will be clearly documented with
the date it was changed, and communicated by a party to the other.  Supplier
will also promptly provide to Sun an updated test plan that will result from any
changes made to such test matrix requirement

 

2

--------------------------------------------------------------------------------


 

document, and advise Sun whether there may or may not be any impact on
scheduling for the Product(s).  If changes are made by Sun to the product
requirements [ * ] .

iv)   Either before or after testing has begun, any additions or modifications
to test requirements or cases requested by Sun will be negotiated in good faith
between Supplier and Sun and, if appropriate, the schedule may be adjusted based
on such agreed additions and modifications.

v)    If there is an inconsistency or conflict between the provisions of this
Section 5.12, including its subsections, and those provisions included elsewhere
in this  [ * ], Supplier’s Quality Program, then the provisions of this Section
5.12, including its subsections, shall govern and prevail over such other
inconsistent or conflicting provisions.”

 

7)     Replace the sentence in Section 4.2 of the PPA that begins with “Supplier
will provide to Sun the agreed upon percentage….” with the following:

 

[ * ]

 

8)     Replace in their entirety Sections 4.3.1 and 4.3.2 of the PPA with the
following:

 

“4.3.1 Cost Reductions. Supplier will work actively to achieve cost reductions
on all materials/processes associated with Product.  Supplier will provide to
Sun an anticipated [ * ]  Product costs and Supplier is encouraged to suggest to
Sun changes to materials/processes, however small, that will result in improved
performance, reliability or yield of Products.

 

“4.3.2   Price Reductions.    Supplier and Sun will [ * ].  Except as otherwise
provided in Section 4.2 or as otherwise agreed by the Parties in writing, Sun
will receive [ * ] .

 

9)     Replace Section 14.7.1 of the PPA with the following:

 

“14.7.1     Supplier agrees to loan to Sun [ * ]  a total of between [ * ]  and
[ * ]  Product units for the following geographies: (i) North America, (ii)
Europe the Middle East and Africa, and (iii) Asia Pacific.  The maximum period
of any loan for such Product(s) will be for [ * ]  days (the “Loan Term”).  All
such loaned Product(s) will be returned by Sun to Supplier prior to the
expiration of the Loan Term [ * ] .  If Sun fails to return any such Products
prior to the expiration of the Loan Term, Supplier will notify Sun of such
failure and if the Products have not been returned within [ * ], then such
applicable Product(s) [ * ] by Supplier to Sun and, Supplier may invoice Sun for
such Product(s) at Sun’s then current Product cost.  Supplier and Sun will each
act in a cooperative manner to help to develop the above loan process, including
logistics associated with the return of Product(s).  With respect to such loan
activities, Supplier will loan to Sun the following Product(s): [ * ] , until
such time as Supplier has met its loan obligations as set forth above; provided
however, that the Parties may agree at any time to accelerate this schedule.  [
* ] .”

 

10)     Replace Section 19 of the PPA with the following:

 

“19. Sun Unique Features. Supplier shall not use, sell, distribute or otherwise
transfer the customized configuration of the Products, [ * ] .”

 

3

--------------------------------------------------------------------------------


 

11)   Replace Section 2 of the Award Letters executed prior to the Third
Amendment Effective Date with the following: “PRODUCT DESCRIPTIONS AND PRICING: 
Product descriptions and pricing are set forth in Exhibit A to this Award
Letter.”

 

12)   Replace Exhibits B (Sun-Unique Turnkey Components), F (External
Manufacturers) and G (Business Continuity Plan) in all Award Letters executed
prior to the Second Amendment Effective Date with the Exhibits attached hereto
as Appendices 1, 2 and 3.  The Parties may update Exhibit B from time to time by
mutual written agreement.

 

13)   Add the following as Section 5.24 to Exhibit B, Customer Support
Provisions, of the PPA:

 

“5.24      Upon request by either party, [ * ] .”

 

14)   Replace Section 4.2 of Exhibit D-1, Training, of the PPA with the
following:

 

“4.2 For sales and services training, Supplier and Sun will develop training
courses with a Sun look and feel for the following audiences and for delivery in
the following formats: [ * ] . Sun and Supplier acknowledge and agree that such
training courses, training materials or training manuals will be [ * ]  and
otherwise in accordance with the rights and subject to the conditions of use set
forth in Amendment No. 1 to this Agreement. Upon Sun’s acceptance of the course,
materials or manuals, which acceptance will not be unreasonably withheld,
delayed or conditioned, [ * ] for each major release of new Product(s) that are
developed by Supplier and Sun pursuant to the foregoing provisions in this
Section 4.2: (a) [ * ]  and any major updates that Supplier chooses to undertake
thereto, plus reasonable and pre-approved travel related costs that Supplier
actually incurs.

However, if a major release of new Product(s) only [ * ] . Any
revenue-generating and/or custom courses, lab training materials or training
manuals that Sun desires for Supplier to develop which are outside of the list
above must be agreed to in writing by Sun and Supplier. [ * ] . Any charges for
such development and/or delivery shall be reasonable in nature and agreed to in
writing prior to the commencement of any such development and/or delivery.

 

15)   Replace Section 4.3 of Exhibit D-1, Training, of the PPA with the
following:

 

“4.3 Supplier will deliver, upon Sun’s request, a minimum of [ * ] . Subject to
Section 4.15 of this Exhibit D-1, [ * ]  or course delivery will be quoted at
time of request. Additionally, Supplier will deliver [ * ]  for any new
Product(s) that is (are) made available by Supplier to Sun after January 31,
2004. The delivery to Sun of [ * ] will be addressed by the Parties . Additional
charges may apply to the development and delivery of any such training courses.”

 

16)   Replace Section 4.4 of Exhibit D-1, Training, of the PPA with the
following:

 

“4.4        [ * ] .  Such training [ * ] if any, will be determined by the
Parties and set forth in a training plan that will be agreed to by Supplier and
Sun before any such training occurs.  Supplier will make such agreed training
available to Sun within a reasonable agreed time frame after

 

4

--------------------------------------------------------------------------------


 

receipt of Notice and [ * ] for a period of one (1) year commencing from the
first day on which any such training is made available by Supplier.”

 

This Third Amendment shall have prospective force and effect as of the Third
Amendment Effective Date.  Except as specifically set forth above, the terms and
conditions of the PPA, including any Exhibits thereto, and any Award Letters
issued under the PPA shall remain unchanged and in full force and effect.  The
PPA, as amended by this Third Amendment, together with any Award Letters,
constitutes the entire agreement by and between the Parties relating to its
subject matter.  Such documents shall supersede all prior and contemporaneous
oral or written communications, proposals, conditions, representations and
warranties and prevail over any conflicting or additional terms and conditions
between the Parties relating to its subject matter.

 

In Witness Whereof, the Parties have caused this Third Amendment to the PPA to
be signed by their duly authorized representatives effective as of the Third
Amendment Effective Date.

 

 

Sun Microsystems, Inc.

Dot Hill Systems Corporation

 

 

By:

/s/ Marcy Alstott

 

By:

/s/ Jim Lambert

 

 

Printed Name:

Marcy Alstott

 

Printed Name:

Jim Lambert

 

 

Date:

19 March 2004

 

Date:

16 Mar 2004

 

 

Title:

VP, Worldwide Operations

 

Title:

President & CEO

 

 

Sun Microsystems, International B.V.

Dot Hill Systems B.V.

 

 

By:

/s/ Tymen Kos

 

By:

/s/ B. H. M. van der Woning

 

 

Printed Name:

Tymen Kos

 

Printed Name:

BHM van der Woning

 

 

Date:

Director

 

Date:

22 March 2004

 

 

Title:

22 March 2004

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

[ * ]  = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5

--------------------------------------------------------------------------------